Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The word “preferably” renders the scope of the claims vague and indefinite, since it is not clear whether the limitations following the term “preferably” are positive limitations, or  merely examples of the broader genus.
Claims 1,11,14,18,23-25,33,35,49,54,55,58,59,62-64,76,79 and 81 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Nevin (US 8,764,873) discloses fertilizer particles that include a biomaterial as a coating layer. (See the Abstract and col. 5, lines 16-31.) Nevin teaches at col. 7, lines 22-25 that the biomaterial coating will benefit from the incorporation of polymers when employed for the purpose of acting a as a fertilizer. Nevin teaches at col. 3, lines 41-46 that potash may be provided as the fertilizer, and further discloses at col. 4, lines 1-23 that an anticaking coating should be applied to the fertilizer particles. Miller et al disclose nanoparticles in the form of organic polymers that can act as pharmaceutical/drug/payload delivery vehicles that encapsulate, entrap, coat, or otherwise attach drugs or other payloads to the polymer nanoparticle matrix. (See Paragraph 0026]. It would be obvious from Miller et al to provide a layer comprising water-swellable copolymeric nanoparticles as the controlled release layer in the composition of Nevin. One of ordinary skill in the art would be motivated to do so, since Nevin teaches at col. 4, lines 44-52 that the coating layer may impart slow or controlled release properties to the fertilizer, and one would appreciate that the payload delivery system of Miller et al would provide such slow or controlled release property. However applicant’s claims require an extended release layer covering the potash core, wherein the extended release layer comprises water-swellable copolymeric nanoparticles and at least one water-soluble organic acid or water-soluble organic carboxylate salt. There is no technical reason as to why one of ordinary skill in the art would provide the polymeric nanoparticles of Miller et al as the polymer additive in the biomaterial coating of Nevin, let alone with the inclusion of at least one water-soluble organic acid or water-soluble organic carboxylate salt. Accordingly claims 1, 11, 14, 18, 23-25, 33, 35, 49, 54, 55, 58, 59, 62-64, 76, 79 and 81 are not rejected over Nevin in view of Miller et al.
Sumerlin et al is made of record for disclosing polymeric nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736